DETAILED ACTION
This office action corrects the typographical error in examiner’s amendment and interview summary of claims 8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Leicht (Reg. No. 71497) on 01/29/2021.
The application has been amended as follows: 
Claim 1: A display device, in particular a head-mounted display or a head-up display, for representing a two-dimensional and/or three-dimensional scene, comprising a spatial light modulator device having pixels and a beam offset device, where
the spatial light modulator device is illuminatable with light,
the beam offset device is configured and controllable in such a way that the light modulated by the pixels of the spatial light modulator device is laterally displaceable by less than one pixel extent, and

wherein the generation of segments of the spatial light modulator device in a lateral direction by the beam offset device is combined with the generation of segments of the spatial light modulator device in a lateral direction perpendicular thereto by a deflection device.
	Claim 8: The display device as claimed in claim 5, wherein the lateral offset of the light is adjustable by [[a]]the selection of [[the]]a distance between the at least two volume gratings or between the at least two polarization gratings.
	Claim 15: canceled.
	Claim 16: The display device as claimed in claim 1
	Claim 17: The display device as claimed in claim 1
	Claim 19: The display device as claimed in claim 1

Response to Amendment
	The amendments are acknowledged.  Applicant’s claim amendment, filed on 01/15/2021 have been fully considered and persuasive.  The claim objection on claim 15, 112 rejection on 8, 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or suggest a display device, in particular a head-mounted display or a head-up display, for representing a two-dimensional and/or three-dimensional scene, comprising a spatial light modulator device having pixels and a beam offset device, wherein the generation of segments of the spatial light modulator device in a lateral direction by the beam offset device is combined with the generation of segments of the spatial light modulator device in a lateral direction perpendicular thereto by a deflection device.
Claims 2-23, 27, and 28 are allowed due to claim dependency.

Regarding claim 24, the prior art of record does not disclose or suggest a method for representing a two- and/or three-dimensional scene having a high resolution, where the lateral offset of the light is combined with a light offset in a direction perpendicular thereto by a deflection device, along with other claim limitations.
Claims 25 and 26 are allowed due to claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872